Reinstated; Motion Granted; Dismissed and Memorandum Opinion filed
August 5, 2014.




                                     In The

                    Fourteenth Court of Appeals
                             NO. 14-12-00796-CR
                  LISA MICHELLE ESTRADA, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee
                            ____________
                             NO. 14-12-00797-CR
                  EX PARTE LISA MICHELLE ESTRADA


                  On Appeal from the 262nd District Court
                            Harris County, Texas
                Trial Court Cause Nos. 1296827 & 1296827-A

              MEMORANDUM                        OPINION
      In the appeal docketed under number 14-12-00796-CR, appellant appeals
from the order adjudicating her guilt for theft and sentencing her to confinement
for six months in state jail. In the appeal docketed under number 14-12-00797-CR,
appellant appeals from the denial of her pre-trial application for writ of habeas
corpus pursuant to Texas Code of Criminal Procedure article 11.072. See Kniatt v.
State, 206 S.W.3d 657, 663–64 (Tex. Crim. App. 2006) (reaffirming the rule that
jurisdiction is established at the time the writ is filed and is not defeated by a
subsequent adjudication of guilt).

      A written request to withdraw the notices of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion in these appeals, we grant appellant’s request.

      Accordingly, we order the appeals dismissed. We direct the clerk of the
court to issue the mandates of the court immediately.


                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2